                     UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF INDIANA
                         INDIANAPOLIS DIVISION

UNITED STATES OF AMERICA,                  )
                                           )
                         Plaintiff,        )
                                           )
                    v.                     )    No. 1:19-cr-00018-JPH-TAB
                                           )
VERONICA SIORDIA-CORTEZ,                   ) -11
                                           )
                         Defendant.        )


                         ENTRY FOR FEBRUARY 11, 2021

      On this date, Defendant Veronica Siordia-Cortez appeared in person

and by counsel, Mario Garcia, for a sentencing hearing. The government

appeared by counsel, Assistant United States Attorney, Bradley Blackington,

with its investigative agent, DEA Special Agent, Matthew Holbrook. Ryan Harrold

appeared on behalf of the United States Probation Office. The hearing was

recorded by Court Reporter, Jodie Franzen. Tony Rosado was sworn in as

interpreter.

      The Court reviewed the presentence investigation report. There were no

objections. The parties were heard with respect to the sentence, application of

the Sentencing Guidelines and application of 18 U.S.C. § 3553(a) factors. For

the reasons stated, Defendant was sentenced to 30 months' imprisonment and

three years' supervised release. No fine was imposed. A special assessment of

$100.00 was imposed. The government moved to dismiss the original

Indictment, which motion was GRANTED. Defendant was released under the
existing conditions of pretrial supervision and shall self-surrender. The

Judgment is forthcoming.




Distribution:

Bradley A. Blackington
UNITED STATES ATTORNEY'S OFFICE
bradley.blackington@usdoj.gov

Mario Garcia
BRATTAIN MINNIX GARCIA
mario@bmgindy.com




                                       2
